DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The width and radius stated in claim 5 are relative terms which renders the claim indefinite.  The sizing of coins are relative and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “comb-like” is indefinite. What is comblike? Like a honeycomb shape? Like the shape of a hairbrush? What type of structure does it entail? The claim is indefinite and the Examiner cannot determine what “comblike” entails. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda 2013/0186735 in view of Fujikura JP2014/073880 (both applicant provided prior art).

Regarding claim 1, Umeda discloses a coin transporting belt comprising: a toothed belt (toothed belt 102) with teeth formed on a surface of a belt unit [0055]; and an engagement member(pusher 104), which is attached to the toothed belt, that engages and transports a coin, the engagement member comprising [45-68] [FIG 3A-3B] [FIG 2] :
an attachment portion (mount part 142) attached to the toothed belt; and a contact portion (pushing part 144)formed into a linear shape extending in a direction perpendicular to a 
However, Umeda does not disclose a toothed belt with teeth formed on both sides of the belt. Fijikura discloses a toothed belt on both sides [FIG 6] [0023]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Umeda in view of Fijikura as Fijikura discloses the benefit of, “It is necessary to form the tooth|gear part which fastens a pin more largely than another tooth gear part, With the compactization of an automatic change machine in recent years, and speeding-up, it is used more often with the smaller diameter of a pulley, and practical skills concentrate to the base part of the large tooth/gear part with which the pin was fastened, It is a condition which crack failure tends to generate/occur/produce. In order to conquer this point, the proposal which improved the shapes of a tooth|gear part and a pin is also made.” [0003].
Regarding claim 2, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the coin transporting belt according to claim 1, wherein the contact portion extends more widely than the attachment portion in the perpendicular direction to project from at least both sides of the attachment portion [3A-3B].
Regarding claim 3, Umeda in view of Fijikura discloses all of the limitations of claim 2. Umeda further discloses the contact portion projects from the both sides of the attachment portion by the same length [3A-3B].
Regarding claim 4,
Regarding claim 5, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a width having a relationship of:    (width of the contact portion) > (radius of a largest-diameter coin to be handled) - (radius smallest-diameter coin to be handled).   [3A-3B.
Regarding claim 6, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a planar contact surface which contacts the coin [FIG 1].
Regarding claim 7, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umeda further discloses the contact portion has a comb-like contact surface at a part to contact the coin [45-68] [FIG 1-4].
Regarding claim 8, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion has an oval (#3) contact surface which contacts the coin [FIG 1].
Regarding claim 9, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion has planar contact surfaces which contact the coin provided on both surfaces of the contact portion and extending in a direction following the long-edge direction of the toothed belt [FIG 1].
Regarding claim 10, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the contact portion projects more widely than the attachment portion in a direction following the long-edge direction of the toothed belt [FIG 1].
Regarding claim 11,
Regarding claim 12, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the attachment portion is connected at one end side, and separated at the other end, the attachment portion comprises a first gripper and a second gripper catching the belt unit of the toothed belt therebetween, and a retainer arranged at least at the first gripper at the other end side and engaged with the toothed belt [FIG 1-3].
Regarding claim 13, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses wherein the attachment portion is connected at one end side, and separated at the other end side, the attachment portion comprises a first gripper and a second gripper catching the belt unit of the toothed belt therebetween, and a retainer arranged at least at the first gripper and engaged with the tooth of the toothed belt [FIG 1-3].
Regarding claim 14, Umeda in view of Fijikura discloses all of the limitations of claim 1. Fujikura further discloses the toothed belt comprises a cutout resulting from cutting of a part, of the tooth, and the retainer is fitted into the cutout at the tooth [0004].
Regarding claim 15, Umeda in view of Fijikura discloses all of the limitations of claim 1. Umera further discloses a transport path along which the coin is to move; and the coin transporting belt according to claim 1 suspended over the transport path and engaging transporting the coin on the transport path using engagement member [45-68].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887